Title: On Railing and Reviling, 6 January 1768
From: Franklin, Benjamin
To: 


On January 5, 1768, the Gazetteer published an intemperate attack on the Boston nonimportation resolutions and on the American attitude in general, signed “Old England.” The next day Franklin dashed off a reply, written on the back of a notice he had just received of a Council meeting of the Royal Society, and after slightly amending the draft sent it to the printer.
 
To the Printer of the Gazetteer
Jan. 6, 1768
Instead of raving (with your correspondent of yesterday) against the Americans as “diggers of pits for this country,” “lunaticks,” “sworn enemies,” “false,” “ungrateful,” “cut-throats,” &c. which is a treatment of customers that I doubt is not like to bring them back to our shop; I would recommend to all writers on American affairs (however hard their arguments may be) soft words,  civility, and good manners. It is only from a redress of grievances and equitable regulations of commerce, with mild and reasonable measures of government, permitting and securing to those people the full enjoyment of their privileges, that we may hope to recover the affection and respect of that great and valuable part of our fellow subjects, and restore and confirm the solid union between the two countries, that is so necessary to the strength and stability of the whole empire. Railing and reviling can answer no good end; it may make the breach wider; it can never heal it.
Old England in its Senses.
